internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-105783-00 date date re parent target target target target target sub x sub y purchaser seller seller seller seller a b c plr-105783-00 d e f g h i j k l m n q state a country b date a date b date c parent official outside cpa authorized representative this responds to a letter dated date submitted on your behalf by your authorized representative requesting an extension of time under sec_301_9100-1 plr-105783-00 through of the procedure and administration regulations to file an election parent as common parent of the consolidated_group of which sub y the united_states_shareholder of purchaser the foreign purchasing company is a member is requesting an extension of time to file an election under sec_338 of the internal_revenue_code with respect to the acquisition of target hereinafter referred to as the election all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a additional information was submitted in letters dated may and date the material information submitted for consideration is summarized below sub x a state a corporation is a first-tier wholly owned subsidiary of parent a state a corporation parent was and is the common parent of a consolidated_group sub x owns percent of outstanding_stock of sub y a state a corporation sub y owns percent of the outstanding_stock of purchaser which is incorporated under the laws of country b target target target target and target hereinafter collectively referred to as the targets are corporations formed under the laws of country b prior to their acquisition by purchaser all of the outstanding_stock of the targets were owned as follows target had a shares of stock outstanding of which seller owned b shares seller owned c shares and seller owned the remaining d shares target had e shares outstanding of which target owned f shares and seller owned the remaining g shares target had h shares outstanding of which target owned i shares target owned j shares seller owned k shares seller owned l shares and seller owned the remaining m shares target had n shares outstanding of which seller owned l shares and target owned the remaining q shares and target was wholly owned by target at the time of the acquisition none of the targets were controlled_foreign_corporations within the meaning of sec_957 passive foreign investment companies for which an election under sec_1295 was in effect foreign investment companies or foreign_corporations the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return on date a in a single transaction purchaser acquired all of the stock of the targets owned by seller sec_1 - thus after the purchase purchaser owned directly or through target sec_1 and all of the stock of target sec_1 - prior to making the purchase parent determined that it would file elections pursuant to the provisions of sec_338 to treat the acquisition of the stock of each of the targets as the purchase of the assets of each of the targets it has been represented that the stock of the targets was acquired for cash in a fully taxable transaction neither parent nor any members of the parent affiliated_group was related to the targets’ shareholders within the meaning of sec_338 and plr-105783-00 the acquisition of the stock of each of the targets by purchaser was a qualified_stock_purchase within the meaning of sec_338 the election was due on date b parent relied on outside cpa authorized representative to make the election however for various reasons the election was not filed on the applicable due_date on date c which is after date b and thus after the due_date for the election outside cpa authorized representative discovered that the election was not timely filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the statute_of_limitations under sec_6501 has not run for the tax_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule which provides a later filing_date for an election under sec_338 than ordinarily required a foreign_corporation is considered subject_to united_states tax ie is not eligible for the special rule if it is a controlled_foreign_corporation sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable plr-105783-00 sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-105783-00 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as the common parent of the consolidated_group that includes sub y the united_states_shareholder of the foreign purchasing_corporation to file the election provided parent shows that sub y as the united_states_shareholder of the foreign purchasing_corporation acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent official and outside cpa authorized representative explain the circumstances that resulted in the failure to timely file the valid election the information establishes that the request for relief was initiated before the failure to make the regulatory election was discovered by the internal_revenue_service that parent reasonably relied on a qualified_tax professional and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent and sub y acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided that an election under sec_338 has been made regarding the acquisition of target an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group that includes sub y the united_states_shareholder of the foreign purchasing company to file the election with respect to the acquisition of target the above extension of time is conditioned on the taxpayers' parent's consolidated group’s purchaser’s and target 1’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the plr-105783-00 federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent as common parent of the consolidated_group which includes sub y should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form a copy of this letter should be attached to the election form parent must amend its consolidated_return for its first taxable_year following the acquisition to attach a copy of this letter and the election form and any information required therewith and to show that the acquisition was reported as a sec_338 transaction also parent must file a final return for target if and as applicable reporting the acquisition as a sec_338 transaction and attach thereto a copy of this letter and the election form see sec_1_338-1 and g no opinion is expressed as to whether the acquisition of the stock of target qualifies as a qualified_stock_purchase whether the acquisition of the stock of target qualifies for sec_338 treatment or if the acquisition of the stock of target qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to outside cpa authorized representative sincerely yours assistant chief_counsel corporate
